          Case 1:20-cr-00429-MKV Document 19 Filed 08/25/20 Page 1 of 5
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 8/25/2020

 United States of America                                          1:20-cr-00429 (MKV)

                 v.                                                  Protective Order

 Jeffrey Molitor

                            Defendants.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, the Court hereby finds and orders as follows:

       1. Disclosure Material. The Government has made and will make disclosure to the

defendant(s) of documents, objects and information, including electronically stored information

(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the

Government’s general obligation to produce exculpatory and impeachment material in criminal

cases, all of which will be referred to herein as “disclosure material.” The Government’s disclosure

material may include material that (i) affects the privacy and confidentiality of individuals; (ii)

would impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged

individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is

not authorized to be disclosed to the public or disclosed beyond that which is necessary for the

defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

be subject to risk of harm absent the protective considerations set forth herein. Sensitive disclosure
          Case 1:20-cr-00429-MKV Document 19 Filed 08/25/20 Page 2 of 5




material may also include certain personal identifying information relating to minor victims of the

charged offenses, the disclosure of which would place the victims of the charged offenses in

significant danger, and which cannot feasibly be redacted. The Government’s designation of

material as sensitive disclosure material will be controlling absent contrary order of the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       1. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

       2. Disclosure material may be disclosed by counsel to:

              (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

              (b) Prospective witnesses for purposes of defending this action.

       3. Sensitive disclosure material will be marked “CONFIDENTIAL” or otherwise

designated as sensitive disclosure material. Sensitive disclosure material may be disclosed only

as follows:

              (a) Sensitive disclosure material will be treated on an “attorney’s eyes only” basis, and

defense counsel shall not share the sensitive disclosure material or the contents of the sensitive




                                                    2
          Case 1:20-cr-00429-MKV Document 19 Filed 08/25/20 Page 3 of 5




disclosure material with any other persons, including the defendant, except for any paralegal or

staff employed by defense counsel in connection with work related to the defense of the defendant.

           (b) At any time, defense counsel may seek leave from the Government to share

materials designated as sensitive disclosure material with the defendant (“Requested Material”).

The Government will promptly review such Requested Material and (i) consent to the sharing of

the Requested Material with the defendant; (ii) provide Defense Counsel with a redacted version

of the Requested Material that may be shared with the defendant; or (iii) provide Defense Counsel

with an explanation as to why the Requested Material cannot be shared with the defendant at that

time, so as to facilitate the Court’s consideration of any disputes regarding the Requested Material.

The Government will make all practicable efforts to oblige defense counsel requests to share

Requested Material.

       4. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

       5. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

sensitive disclosure material pertinent to any motion before the Court should initially be filed under

seal, absent consent of the Government or Order of the Court. All filings should comply with the

privacy protection provisions of Fed. R. Crim. P. 49.1.

       7. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for


                                                  3
          Case 1:20-cr-00429-MKV Document 19 Filed 08/25/20 Page 4 of 5




direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

       8. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s

ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

       9. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant, except to the extent necessary to prevent the dissemination of child

pornography contained on that ESI.




                                                 4
            Case 1:20-cr-00429-MKV Document 19 Filed 08/25/20 Page 5 of 5




                                     Retention of Jurisdiction
         10. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

      GEOFFREY S. BERMAN
      United States Attorney



by:                                                     Date: April 2, 2020
      Kevin Mead
      Assistant United States Attorney


      ___________________________                             April 2, 2020
                                                        Date: _____________________
      Sarah M. Sacks
      Counsel for Jeffrey Molitor


SO ORDERED:

Dated: August 25, 2020
       New York, New York

                                                        _________________________________
                                                        HON. MARY KAY VYSKOCIL
                                                        UNITED STATES DISTRICT JUDGE




                                                5
